DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 09/30/19 are accepted.

Examiner’s Note - Election/Restrictions
Claims 5-9, 11-13, and 15-22 were previously withdrawn from consideration as a result of election/restriction. Claims 16-22 are cancelled in the current claims filed on 05/14/21. Since the independent claims that are hereby allowed are generic to the withdrawn claims, claims 5-9, 11-13, and 15 are hereby rejoined. Claims 1-15 and 23-25 are therefore pending.

Examiner’s Note - 35 USC § 101
The claims qualify as eligible subject matter under 35 U.S.C. 101 for the reasons discussed in the previous action.

Allowable Subject Matter
Claims 1-15 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the following limitations were not found, taught, or disclosed by the prior art:
generating a calibration coefficient based on a relationship between the measured elevation difference and the calibration elevation difference
using the calibration coefficient to calibrate the elevation sensor to facilitate tracking the depth of the drill string with the elevation sensor
The examiner considered paragraphs 0079-0080 of the applicant’s specification, which provides support for the above limitations. In view of the applicant’s disclosure, the applicant’s amended addition of the calibration coefficient has a very specific purpose in bringing together the measurements of two different sensors: the claimed elevation sensor (which represents the drawworks encoder) and the calibration sensor (which moves vertically via the drawworks). The examiner determined that it would not be sufficient to incorporate a general teaching of a calibration coefficient without giving weight to the structural context in which the applicant’s calibration coefficient was introduced. The teachings of the calibration coefficient and the use of the calibration coefficient to specifically calibrate the elevation sensor (as opposed to the calibration sensor) were deemed specific enough to overcome the teachings of Ellis in view of Marvel. No other art was found to teach, suggest, or disclose the claimed invention as a whole.
Claims 2-9 and 23-25 depend on claim 1 and are also allowable as a result of their dependency. 
With respect to claim 10,
determining a calibration elevation of the drilling device at the second position using a calibration sensor suspended from the drill line such that the calibration sensor is moved along with the drilling device
determining a deformation metric selected from the group consisting of stretch, strain, and stress, in the drill line, based on a difference between the measured elevation and the calibration elevation; and 
correcting the measured elevation based on the deformation metric to facilitate measuring the drilling depth with the primary sensor
In the applicant’s arguments of 05/14/21, the applicant argued, “As shown in FIG. 1 of Marvel … the contact sensor 122 of Marvel appears to be mounted to a substructure 112 and does not appear to be suspended from any drill line. Therefore, the contact sensor 122 of Marvel also does not appear to be suspended from any drill line such that the contact sensor 122 of Marvel is moved along with any drilling device.”
The applicant is correct that Marvel does not teach suspending a calibration sensor from the drill line. Upon performing an update search, the examiner found numerous references that do teach suspending a sensor from a drill line (see citation of pertinent prior art below). However, these references did not teach suspending a calibration sensor in the context of the claimed calibration elevation. The examiner determined that trying to combine the piecemeal teachings of sensors suspended from a drill line into the reference of Marvel would not have arrived at the claimed invention as a whole. Furthermore, the examiner could not find proper motivation to combine such teachings into the invention of Marvel.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Savage (US Pat 5202680) discloses a system for drill string tallying, tracking and service factor measurement.
Zamanian et al (US PgPub 20120048618) discloses a method for determining uncertainty with projected wellbore position and attitude.
Farley (US PgPub 20090266610) disclose determination of azimuthal offset and radius of curvature in a deviated borehole using periodic drill string torque measurements.
Kuchuk et al (US PgPub 20100126717) discloses instrumented formation tester for injecting and monitoring of fluids.
Yoshiuchi et al (US PgPub 20120118558) discloses downhole sensing system using carbon nanotube fet.
Rodney et al (US PgPub 20120222900) discloses vibration detection in a drill string based on multi-positioned sensors.
Bryant et al (US PgPub 20150219508) discloses a strain sensor assembly.
Hay et al (US PgPub 20140231141) discloses systems and methods for automatic weight on bit sensor calibration and regulating buckling of a drillstring.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        08/14/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862